IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,441




EX PARTE AUGUSTINE SALAZAR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-531-K368 IN THE 368TH DISTRICT COURT
FROM WILLIAMSON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
cocaine and sentenced to fifty years’ imprisonment.  The Third Court of Appeals affirmed his
conviction. Salazar v. State, No. 03-08-00164-CR (Tex. App.–Austin Oct. 29, 2009) (not designated
for publication).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Third Court of Appeals in Cause No. 03-08-00164-CR that affirmed his conviction in Case No.
07-531-K368 from the 368th Judicial District Court of Williamson County.  Applicant shall file his
petition for discretionary review with the Third Court of Appeals within 30 days of the date on which
this Court’s mandate issues.
 
Delivered: November 3, 2010
Do not publish